BOLIN, Judge.
This is a suit for property damage to an automobile. Plaintiff driver lost control of his vehicle causing it to leave the highway and overturn. There is no dispute as to the proper parties and quantum was stipulated. The sole question in the lower court and on appeal is whether the non-contact accident was caused by the fault of plaintiff driver or defendant driver. For written reasons the trial court awarded damages to plaintiffs and defendant appeals. We affirm.
Appellant specifies the lower court erred in holding plaintiffs had borne the burden *501of proof and in permitting a state trooper to give hearsay testimony as an expert.
In an excellent written opinion the trial judge reviewed the testimony of all witnesses except the trooper. He concluded the accident was caused by defendant driver overtaking plaintiff’s vehicle and suddenly veering his car directly back into the path of plaintiff’s vehicle, causing plaintiff driver to lose control of his car. This conclusion was based on the testimony of the two drivers and other eyewitnesses. The state trooper was permitted to testify as an expert. Assuming for the sake of argument this testimony was inadmissible, it apparently did not influence the trial judge’s decision and neither has it influenced this court’s decision.
After a careful review of the entire record we are in full accord with the written reasons of the trial judge. Accordingly, the judgment is affirmed at appellant’s costs.